Citation Nr: 0709277	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable rating for scars, shell 
fragment wounds, right forearm and wrist.

4.  Entitlement to an effective date prior to February 8, 
1999, for the award of service connection for mild 
restrictive lung disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to July 1974.  This appeal is from a February 2005 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The rating decision on appeal adjudicated the issue of 
entitlement to an effective date prior to February 8, 1999, 
for the award of service connection for mild restrictive lung 
disease.  In a rating decision in March 2006, the RO 
adjudicated, and denied, a claim of clear and unmistakable 
error (CUE) in an April 1978 rating decision that denied 
service connection for a lung disorder.  While this issue 
would be inextricably intertwined with the earlier effective 
date issue addressed herein, the veteran has not filed a 
notice of disagreement with the March 2006 rating decision; 
thus, the CUE issue is not currently before the Board.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested in 
the veteran's period of active service, and any current 
psychiatric disorder, to include depression, is not shown to 
be etiologically related to his active service.

2.  A rating decision in July 1998, from which the veteran 
initiated, but did not perfect an appeal, affirmed a prior 
denial of service connection for PTSD, based essentially on a 
finding that a diagnosis of PTSD due to an inservice stressor 
was not shown.

3.  Evidence received since the July 1998 rating decision 
does not suggest that the veteran has PTSD due to a stressor 
in service; does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD; and does not raise a reasonable possibility of 
substantiating the claim.

4.  The veteran's service-connected right forearm and wrist 
scars are superficial, stable, non-painful, do not limit any 
function, and are less than 144 square inches in area.

5.  An unappealed rating decision of the RO in May 1978 
denied service connection for a lung injury.

6.  The veteran requested the re-opening of that claim in 
October 2003; a formal or informal claim for this particular 
benefit was not filed between May 1978 and February 8, 1999.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, claimed as 
depression, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 &  Supp. 2005); 38 C.F.R. § 3.303 (2006). 

2.  Evidence received since the July 1998 rating decision is 
not new and material, and the claim of service connection for 
PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a)(2006).

3.  A compensable rating is not warranted for the veteran's 
right forearm and wrist scars.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Codes (Codes) 7801, 7802, 7803, 7804, 7805 (2006).

4.  An effective date prior to February 8, 1999 for the grant 
of service connection for restrictive lung disease is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters dated in 
December 2003 and February 2004 from the RO explained what 
the evidence needed to show to substantiate the claims, and 
explained that VA was responsible for obtaining relevant 
records from any federal agency, that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.   The February 
2004 letter also instructed him that since his claim for 
service connection for PTSD had been subject to a previous 
final denial, in order for him to reopen his claims, he 
needed to submit new and material evidence, and it explained 
what kind of evidence would be new and material.  Kent v 
Nicholson, 20 Vet. App. 1 (2006).  The May 2005 statement of 
the case (SOC) provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied.   A March 2006 letter provided notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.   He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service and VA medical records.   He was afforded 
VA examinations.  He has not identified any additional 
evidence pertinent to these claims.   VA's duty to assist is 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

The veteran was injured during service in June 1974 when a 
mortar malfunction caused shrapnel wounds to his right arm 
and right lateral chest.  

An unappealed April 1978 rating decision, in pertinent part, 
denied service connection for a lung injury and explosive 
personality.  In May 1978, the veteran was informed that his 
scars, shell fragment wounds, right forearm and right wrist, 
were service connected and considered noncompensably 
disabling.  

A May 1981 outpatient treatment record notes that chest X-ray 
did not show any retained shell fragments.  

A May 1995 rating decision denied service connection for 
PTSD.  The veteran was notified of the decision by a letter 
dated in June 1995, however he did not file a notice of 
disagreement.  In July 1997, he attempted to reopen his claim 
for service connection for PTSD.  In a July 1998 letter, the 
RO informed the veteran that his claim remained denied.  He 
filed a notice of disagreement in April 1999, and a statement 
of the case was issued in July 1999; the veteran did not 
perfect the appeal, and the July 1998 decision became final.

The evidence of record at the time of the July 1998 denial 
included the service medical records, which showed no 
psychiatric complaints; the service separation examination 
dated in July 1974 noted normal psychiatric examination.  A 
private psychiatric evaluation dated in September 1977 noted 
the veteran's explosive personality and that he tended to 
react to stress in an aggressive, belligerent, and impulsive 
manner.  A February 1995 VA hospitalization report noted 
diagnoses of alcohol dependence, rule out polysubstance 
abuse, and rule out bipolar disorder.

The veteran's current attempt to reopen his claim for service 
connection for PTSD was initiated in January 2004.  Relevant 
evidence added to the record since July 1998 includes a 
February 2004 VA psychiatric examination report that shows 
diagnoses of depression, not otherwise specified; and 
schizoid personality disorder.  A December 2004 addendum to 
the examination report stated that "it is less likely than 
not that his "depression [not otherwise specified]" is 
related to his military service."  A June 2004 VA 
biopsychosocial assessment noted a diagnosis of chronic 
alcoholism.  VA outpatient treatment records dated in 2004 
and 2005 include notations of complaints of depression.

A February 8, 1999 VA examination report shows a diagnosis of 
bilateral pleural thickening.  The veteran submitted a 
statement pursuing reopening of his claim for service 
connection for a lung disorder in October 2003.  A November 
2004 rating decision, in pertinent part, granted service 
connection for mild restrictive lung disease, rated 
noncompensable from February 8, 1999, and 10 percent rating 
from September 9, 2004.  The February 2005 rating decision on 
appeal denied the veteran's claim seeking an earlier 
effective date for the grant of service connection for 
restrictive lung disease.

A VA scars examination in January 2004 noted a three 
centimeter by one millimeter longitudinal scar that was 
slightly lighter than, but level with, the surrounding 
tissue.  It was not inflamed irritated, or adhered.  No scar 
was visible on the right wrist, however there was a palpable 
nodule of shrapnel distal to the right medial humeral condyle 
and superior to the right metacarpal.

A VA scars examination in September 2004 noted a circular 
scar 6 millimeters by 6 millimeters on the lateral aspect of 
the right arm.  It was described as well-healed, non-tender, 
and superficial.  It looked like a vaccination scar, and was 
lightly pale compared to the adjacent skin.  There were no 
adhesions.  There was also a 1 centimeter by 2 millimeter 
scar on the ventral aspect of the right wrist; it was the 
same color as the surrounding skin and not painful.  Neither 
scar showed any ulceration, breakdown, elevation, depression, 
inflammation, edema, or keloid formation.  There was no soft 
tissue loss or damage.  The scars did not cause any 
limitation of motion or other functional impairment.  

The November 2004 rating decision granted service connection 
for residual, shell fragment wound, right wrist, with 
retained foreign bodies, and assigned a 30 percent rating 
from January 6, 2004; that rating is not on appeal.

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Developmental 
defects, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of legislation 
pertaining to compensation benefits.  38 C.F.R. § 3.303(c).

Depression

The veteran's service medical records note no findings of an 
acquired psychiatric disorder.  Although personality 
disorders were noted approximately three years after his 
separation from service, and again on VA examination in 
February 2004, personality disorders are not diseases or 
injuries within the meaning of legislation pertaining to 
compensation benefits.  38 C.F.R. § 3.303(c).  With respect 
to the etiology of the psychiatric disability at issue 
(diagnosed as depression, not otherwise specified, on VA 
examination in February 2004 and as depression in VA 
outpatient treatment records in 2004 and 2005), there is no 
competent (medical) evidence that links such disability to 
the veteran's military service.  To the contrary, in a 
December 2004 addendum report, the VA examiner found it less 
likely than not that the current depression was related to 
the veteran's military service.  Furthermore, the 30 year 
interval between the veteran's service and the initial 
postservice diagnosis of this disability is, of itself, a 
factor against a finding of service connection.  

As to the veteran's own statement asserting that his current 
psychiatric disability was incurred during his military 
service, because he is a layperson, he is not competent to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine.  
As the preponderance of the evidence is against this, that 
doctrine does not apply.

PTSD

Service connection for PTSD was last denied by the RO in July 
1998.  The veteran was properly notified of that decision and 
of his appellate rights, and did not perfect his appeal.  
Accordingly, the July 1998 determination is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, 
under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." [38 C.F.R. § 3.156(a), 
which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date (in January 2004), and the new 
definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The VA examination and treatment reports are "new" in they 
were not before the RO at the time of the July 1998 decision.  
However, as they do not show a diagnosis of PTSD, they do not 
bear specifically on the matter under consideration, and are 
not material.

Regarding the veteran's own opinion/assertions that he has 
PTSD as the result of an inservice stressor, such opinion is 
not competent evidence, as he lacks medical expertise.  See 
Espiritu, supra.

No item of evidence received since the RO's July 1998 
decision bears directly and substantially upon the specific 
matter at hand, or is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for PTSD.  In fact, to the extent that 
competent evidence added to the record since July 1998 does 
address the question of diagnosis of a current psychiatric 
disability, it is counter to the veteran's claim that he has 
PTSD.  Accordingly, the additional evidence received since 
July 1998 is not "new and material evidence," and the claim 
of service connection for PTSD may not be reopened.

Increased Rating-Scars, Right Forearm and Wrist

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Scars, other than those on the head, face, or neck, are rated 
under Codes 7801-7805. Code 7801 provides for rating scars 
that are deep (associated with underlying soft tissue damage) 
or cause limited motion based on the area of involvement.  
The minimal compensable (10 percent) rating requires an area 
of 6 square inches (39 square centimeters).  Higher ratings 
require greater areas of involvement.  Code 7802 provides 
that scars that are superficial (not associated with 
underlying soft tissue damage), and do not cause limited 
motion warrant a 10 percent rating if involving an area (or 
areas) of 144 square inches (929 square centimeters) or 
greater.  Code 7803 provides a 10 percent rating for 
superficial scars that are unstable (with frequent loss of 
covering of skin over the scar).  Code 7804 provides for a 10 
percent rating for superficial scars that are painful on 
examination.  Under code 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

At the outset, it is noteworthy that residuals of the 
veteran's right forearm and wrist shell fragment wound other 
than scar are separately rated, and that such rating is not 
on appeal.  The right wrist and forearm scars are not shown 
to be deep (associated with underlying tissue damage) or to 
cause limitation of motion.  Furthermore, the area is quite 
substantially less than 144 square inches.  Consequently, a 
compensable rating under either Code 7801 or 7802 would be 
inappropriate.  Likewise, there is no evidence that the scars 
are either unstable or painful on examination.  They were 
specifically described as nontender to touch.  Thus, a 10 
percent rating under either Code 7803 or 7804 is not 
warranted.

The only applicable rating criteria left for consideration 
are those in Code 7805.  The competent (medical) evidence 
does not show that any function is limited by the scars, and 
a compensable rating based on functional impairment is not 
warranted.  

The preponderance of the evidence establishes that the right 
forearm and wrist scars are not manifested by symptoms that 
satisfy or approximate any applicable criteria for a 
compensable rating.  Hence, this claim must be denied. 38 
C.F.R. §§ 4.7, 4.31.

Effective Date of Service Connection for Restrictive Lung 
Disease

The veteran asserts that an effective date earlier than 
February 8, 1999, is appropriate for the grant of service 
connection for restrictive lung disease. 

A review of the procedural history of this claim is again 
relevant.  The veteran's active service ended in July 1974.  
He filed his original claim for entitlement to service 
connection for a lung injury in October 1977.  That claim was 
denied by a rating decision in April 1978.  Evidence 
considered in that decision included service medical records 
and a report of an April 1978 VA examination.  The veteran 
was notified of that decision and of his appellate rights at 
that time and did not seek appellate review.  

In a written statement received in October 2003, the veteran 
attempted to reopen his claim.  This statement was 
accompanied by a copy of a VA examination report dated 
February 8, 1999, that included diagnoses of bilateral 
pleural thickening, and noted that X-rays showed retained 
shrapnel and were consistent with the veteran's reported 
history of pneumothorax secondary to shrapnel wound.

Following a September 2004 VA examination that showed mild 
restrictive lung disease partly secondary to right lateral 
chest wall injury, in November 2004, the RO granted service 
connection for mild restrictive lung disease, assigning a 
February 8, 1999, effective date for the grant of service 
connection. 

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim (filed over one year after release from active 
duty), a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later [emphasis 
added].  See 38 C.F.R. § 3.400.

In this case, there is a final decision dated in April 1978, 
which is a bar to an award of service connection prior to 
that date.  38 U.S.C.A. § 7105.

After the April 1978 decision became final, the first 
relevant communication in the record from the veteran was 
received on October 31, 2003.  On that date, he submitted a 
copy of the February 8, 1999, VA examination report (which 
was in fact already of record).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. 
§§ 5101(a), 5110 (re effective date of awards based on 
claims); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes cited above 
(§ 5110 and § 5101) "clearly establish that an application 
must be filed."  Crawford v. Brown, 5 Vet. App. 33, 35 
(1993), citing Wells v. Principi, 3 Vet. App. 307 (1992).  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits. 38 C.F.R. § 3.155(a).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Since the grant of service connection in this case (in 2004) 
was based on a reopened claim upon receipt of new and 
material evidence, the effective date in this case must be 
assigned based on the provisions of 38 C.F.R. § 3.400(q)(ii) 
and (r), which stipulate that the effective date will be 
either the date when the reopened claim was received (October 
31, 2003), or the date entitlement arose, whichever is later.

It is not in dispute that the veteran formally requested the 
reopening of his claim of service connection for a lung 
disorder on October 31, 2003.  What remains to be determined 
is whether he submitted an informal claim for service 
connection for a lung disorder at any time between April 1978 
(the date of the denial of his original claim) and February 
8, 1999, the effective date the RO assigned for the award of 
service connection (based apparently incorrectly on the date 
of a VA examination that showed lung disability). If it were 
shown that he did, and VA did not provide him a form for a 
formal claim, an effective date prior to February 8, 1999, 
might be warranted.

The record does not show that the veteran submitted an 
informal claim for service connection for a lung disorder 
between April 1978 and February 8, 1999:  An informal claim 
under 38 C.F.R. § 3.155 was not submitted because no 
communication was filed between April 1978 and February 8, 
1999 indicating the veteran's intent to re- apply for service 
connection for a lung disorder.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed," and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication" or "conjure 
up" issues that were not raised by the appellant, but to 
review issues reasonably raised by the substantive appeal).

An informal claim for service connection for a lung disorder 
under 38 C.F.R. § 3.157 was not submitted because, as the 
veteran had not been granted service connection for a lung 
disability prior to February 8, 1999, a mere review of 
medical records dated prior to that date could not have been 
construed as an informal claim under § 3.157.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  [If the benefit sought 
was an increased rating for an already service- connected 
disability, and not service connection, medical evidence of 
treatment for could have constituted an informal claim.].
Having determined that the veteran's reopened claim for 
service connection for a lung disorder was received on 
October 31, 2003, a finding as to when entitlement to this 
benefit arose is unnecessary because under the governing 
regulation, an effective date prior to October 31, 2003 would 
not be warranted: 

In summary, the record shows that the RO denied a claim of 
service connection for a lung disorder in a April 1978 rating 
decision, which was not appealed and became final; that the 
veteran's formal request to reopen his claim was received by 
the RO on October 31, 2003; and that a formal or informal 
claim for this particular benefit was not filed between April 
1978 and February 8, 1999.  In view of this finding, the 
Board concludes that there is no legal entitlement to an 
effective date earlier than February 8, 1999, for a grant of 
service connection for restrictive lung disease.

The Board has considered the benefit of the doubt doctrine; 
however, the law is dispositive in this matter, and that 
doctrine does not apply.


ORDER

Service connection for a psychiatric disorder, claimed as 
depression, is denied.

The appeal to reopen a claim of entitlement to service 
connection for PTSD is denied.  

A compensable rating for scars, shell fragment wounds, right 
forearm and wrist, is denied.

An effective date prior to February 8, 1999, for the award of 
service connection for mild restrictive lung disease, is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


